PER CURIAM.
The petition for rehearing complains of the sufficiency of the evidence upon which this Court determined the applicability of the statute of limitations. In the thought that appellants might desire that the evidence be more fully developed on this point, the parties were directed to file additional briefs directed to the question as to whether the cause should be remanded to the lower court for the taking of additional evidence as to the applicability of the statute of limitations under the principles of law enunciated in this Court’s opinion. Both sides have filed briefs opposing such remand and asking the Court to determine the question on the evidence contained in the record before us. On this evidence, which was fully and carefully considered before our opinion was announced, we see no reason, after further consideration in the light of the briefs filed, to change our conclusions as * set forth in the opinion, except with respect to the applicability of the statute to a number of items deposited in the account of the defendant White and said in the petition to be in the same situation as the $1,009.33 item referred to in the opinion. Point four of the petition is to the effect that a number of items in this account are in the same situation with respect to the determinative facts as is the $1,009.33 item. If this be correct, as to which we are unable to judge from the record before us and as to which we express no opinion, they should be so treated by the court below in the further proceedings for which the cause is remanded. That court will determine the applicability of the statute of limitations to such items in the light of the principles laid down in the opinion.
Petition denied.